Citation Nr: 1022721	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), higher than 10 percent disabling 
prior to December 4, 2008 and higher than 30 percent 
thereafter.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the Veteran's service- 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active military service from 
August 1967 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Louisville, Kentucky.  

In November 2008, the Board remanded this claim for 
additional development.  The Board is satisfied that there 
was substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  In this regard, the Veteran 
was sent a duty to assist letter and was informed that he 
should identify all sources of his medical treatment.  He 
also underwent a VA psychiatric examination as requested by 
the Board.  The case has been returned to the Board and is 
ready for further review.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 4, 2008, the Veteran's PTSD has been 
shown to have been productive of a disability picture that 
most nearly approximates no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as chronic sleep impairment, 
depressed mood, suspiciousness and anxiety; but no panic 
attacks or memory loss.   

2.  From December 4, 2008 to May13, 2009, the service- 
connected PTSD is shown to have been productive of a 
disability picture that more closely approximated that of 
occupational and social impairment due to depressed mood, 
limited social interaction, anger and irritability, but no 
panic attacks or memory loss. 

3.  From May 13, 2009 the Veteran's PTSD is manifested by 
depression, no friends suicidal thoughts anger blunted 
affect, and panic attacks. with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.   

4.  From May 13, 2009, the Veteran's PTSD is not manifested 
by total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
or memory loss for names of close relatives, own occupation 
or own name.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher of 30 percent for 
the Veteran's service-connected PTSD have been met for the 
portion of the appeal period prior to December 4, 2008.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code (DC) 9411 (2009).  

2.  The criteria for a rating beyond 30 percent from December 
4, 2008 to May 13, 2009 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

3.  The criteria for an increased rating of 70 percent, but 
not greater, for PTSD have been met from May 13, 2009.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b).  
The requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, 
a connection between a Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a November 2003 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim for an increased rating, including 
evidence that his service-connected disability has increased 
in severity.  The letter informed the Veteran of what 
information and evidence he must submit and what information 
and evidence will be obtained by VA.  The letter also 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing a disability rating.  A letter was 
also sent to the Veteran in November 2006, which further 
advised the Veteran of how the VA assigns an effective date 
and the type of evidence which impacts such.  
In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records, VA treatment records and private treatment records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  

The Veteran was also afforded VA examinations in connection 
with his claims.  See 38 C.F.R. § 3.159(c)(4) (2009).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate.   Each examiner 
described the Veteran's disorder, and the claims file was 
reviewed.  The examinations provided adequate basis for 
rating the psychiatric disorder.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Further, there is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected PTSD since he was last examined.  See 38 
C.F.R. § 3.327(a) (2009).  The examinations in this case are 
adequate upon which to base a decision.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) 
(2009). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Goober, 14 Vet. App. 227 
(2000), off's, 281 F.3d 1384 (Fed. Cir. 2002); Della Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



Increased Evaluation for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

Global assessment of functioning (GAF) scores, which reflect  
the psychological, social, and occupational functioning of an  
individual on a hypothetical continuum of mental health, are  
also useful indicators of the severity of a mental disorder.   
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM- IV).GAF scores ranging between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect,  
circumstantial speech, occasional panic attacks) or moderate  
difficulty in social, occupational, or school functioning  
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate  
impairment in reality testing or communication (e.g., speech  
is at times illogical, obscure, or irrelevant) or major  
impairment in several areas, such as work or school, family  
relations, judgment, thinking or mood (e.g., depressed man  
avoids friends, neglects family, and is unable to work).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).
 
Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score. According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's  
disorder, which provide the primary basis for the rating  
assigned.  See 38 C.F.R. § 4.126(a) (2009).  

The Veteran's PTSD has been rated under Diagnostic Code (DC) 
9411.  Under the provisions of 38 C.F.R. § 4.130,  DC 9411, a 
30 percent  evaluation is warranted for occupational and 
social  impairment with occasional decrease in work 
efficiency and  intermittent periods of inability to perform 
occupational  tasks (although generally functioning 
satisfactorily, with  routine behavior, self-care, and 
conversation normal), due to  such symptoms as: depressed 
mood, anxiety, suspiciousness,  panic attacks (weekly or less 
often), chronic sleep  impairment, and mild memory loss (such 
as forgetting names,  directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational  
and social impairment with reduced reliability and  
productivity due to such symptoms as flattened affect;  
circumstantial, circumlocutory, or stereotyped speech; panic  
attacks more than once a week; difficulty in understanding  
complex commands; impairment of short-and long-term memory  
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; and difficulty  
in establishing and maintaining effective work and social  
relationships.  Id. 

A 70 percent evaluation is warranted for occupational and  
social impairment with deficiencies in most areas, including  
work, school, family relationships, judgment, thinking or  
mood, due to such symptoms as suicidal ideation; obsessional  
rituals which interfere with routine activities;  
intermittently illogical, obscure, or irrelevant speech;  
near-continuous panic or depression affecting ability to  
function independently, appropriately and effectively;  
impaired impulse control (such as unprovoked irritability  
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to  
stressful circumstances (including work or a work-like  
setting); and inability to establish and maintain effective  
relationships.  Id.  

The highest rating of 100 percent evaluation is warranted for  
total occupational and social impairment due to such symptoms  
as gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others;  
intermittent inability to perform activities of daily living  
(including maintenance of minimal personal hygiene);  
disorientation to time or place; and memory loss for names of  
close relatives, own occupation, or own name.  Id.  Use of  
the phrase "such symptoms as," followed by a list of  
examples, provides guidance as to the severity of symptoms  
contemplated for each rating, in addition to permitting  
consideration of other symptoms, particular to each Veteran  
and disorder, and the effect of those symptoms on the  
claimant's social and work situation.  See Mauerhan v.  
Principi, 16 Vet. App. 436, 442 (2002).  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002). 

On the other hand, if the evidence shows that the Veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision  
noting that the Board had considered all of the Veteran's  
psychiatric symptoms, whether listed in the rating criteria  
or not, and had assigned a rating based on the level of  
occupational and social impairment.  Mauerhan v. Principi, at 
444.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the  
Board's analysis below will focus specifically on what  
evidence is needed to substantiate the claims and what the  
evidence in the claims file shows, or fails to show, with  
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  
App. 122, 128-30 (2000).  

As noted, the Veteran seeks a higher evaluation for PTSD.  He 
has been assigned a 10 percent evaluation until December 4, 
2008 and a 30 percent evaluation thereafter.  

The Evidence

VA treatment records dated from 2000 have been reviewed.  In 
October 2003, the Veteran underwent a VA psychiatric consult.  
The Veteran reported being paranoid believing people were out 
to get him and listening in on his phone calls.  He stated 
that he stayed home and only went out for groceries or things 
he needed.  He reported having nightmares and that he is 
easily startled.  The Veteran reported that he was divorced 
and had two grown children that he has a good relationship 
with.  He stated that he spoke to them frequently.  He stated 
that he did nothing socially He reported that he drank a six 
pack of beer a month and he denied illicit drug use.  He 
stated that he was afraid he might hurt someone but wouldn't 
unless they came into his house illegally.  On examination he 
was well groomed, with an anxious and dysphonic mood.  He 
indicated that he had thoughts of suicide and denied having 
thoughts of hurting someone else.  It was noted the he was 
having persecutory delusions, and psychomotor agitation.  His 
speech was relevant and goal directed and of regular rate and 
rhythm.  He was alert, oriented and his memory and 
concentration were intact.  The diagnosis was, PTSD, 
delusional disorder, persecutory type.  The GAF was 50.  

In April 2004, the Veteran was seen for psychiatric 
evaluation and management.  His mood was noted to be anxious 
and irritable.  He had sleep problems associated with combat-
related dreams.  He had overvalued ideas with persecutory 
themes with no suicidal thoughts or thoughts of harming 
others.  He was alert and oriented.  Concentration was 
impaired.  Short-term memory appeared normal.  The assessment 
was, PTSD, and the GF was 50.  

Records from the Social Security Administration were received 
in April 2004.  They show that he was seen in January 2002 
for psychological assessment.  He was noted to be mustached 
and unshaven with clean clothing and his grooming and hygiene 
practices were average to borderline.  Speech was clear and 
fluent.  His affect was tense and his mood was anxious.  He 
reported having three adult children and that he has contact 
with one once a month, another one twice a month and another 
one every two years.  He stated he sees his grandmother about 
once a month and has occasional contact with his sisters.  He 
stated that he visits friends every week.  He reported 
visiting his brother-in-law and his sister and nieces come to 
visit him.  On examination it was noted that he was coherent 
and his answers related to the inquires.  He was anxious and 
reactive.  There was no flight of ideas or looseness of 
association.  The diagnostic impression was, alcoholism, 
adult antisocial behavior, undifferated somatoform disorder 
and adjustment disorder with mixed anxiety and depressed 
mood.  He was seen in May 2003.  At that time he was 
dishelmed, unclean and unshaven with missing teeth.  His 
clothing was tattered, dirty, worn, dated and stained.  
Grooming and hygiene practices were noted to be generally 
poor.  His speech was clear and fluent.  He reported feeling 
paranoid around people and that he stays depressed.  He 
stated that he had occasional contact with his children.  
There was no flight of ideas or looseness of association.  He 
showed some depressive symptoms with flatness of affect.  The 
pertinent diagnoses were: nicotine dependence, alcoholism, 
adjustment disorder with mixed anxiety and depressed mood.  

VA records show that in September 2004, the Veteran was seen 
for psychiatric evaluation and management.  His mood was 
anxious and he was noted to continuing having dysfunctional 
sleep.  No psychotic symptoms or suicidal thoughts were 
present.  He was alert and oriented.  His concentration was 
impaired.  His short term memory appeared normal.  PTSD was 
diagnosed and a GAF of 50 was assigned.  

The Veteran was examined by VA in December 2006.  The claims 
file was reviewed.  It was noted that the Veteran had not 
worked since 1999 and he stated that he could not deal with 
people anymore.  He stated that he is divorced and has four 
children.  He said that he has no contact with his children 
and that of his three sisters and one brother, only one 
sister comes to visit him occasionally but that he did not 
see the others at all.  He reported that he had no friends 
because he has thoughts of hurting people and that he does 
not trust anyone.  He reported being arrested for public 
intoxication.  He stated that he did not like anyone and that 
he didn't associate with anyone.  He stated that everyone is 
against him.  He indicated that he had thoughts of hurting 
people so he stays away from them. He reported having 
suicidal thoughts occasionally with no intent or plan.  He 
reported having homicidal thoughts but would not be specific.  
He reported having no intention and that he has not hurt 
anyone.  As to intrusive thoughts, he reported having them 
only weekly and another time he stated he had them every day.  
The examiner indicated that she did not know which was 
accurate.  He reported having sleep problems and nightmares.  
On examination it was noted that he was clean with disheveled 
clothes.  His speech was impoverished and mumbled.  His 
affect was blunted and his mood dysphonic.  His attention was 
intact and he was oriented to person, place and time. His 
thought processes were loosening, flight of ideas and 
pressured speech.  He had persecutory paranoid delusions with 
partially impaired judgment.  He had mild to moderate sleep 
impairment and visual and auditory hallucinations.  The 
examiner stated that the Veteran had mild inappropriate 
behavior, with no obsessive/ritualistic behaviors and no 
panic attacks.  His impulse control was fair to poor and he 
had mildly impaired remote and recent memory.  The diagnoses 
were: alcohol abuse; psychotic disorder, NOS, PTSD, and 
personality disorder.  The GAF as to PTSD was 65.  GAFs the 
other diagnosed disorders were: alcohol abuse, 55; psychotic 
disorder, 45; and personality disorder, 50.  

In a July 2007 addendum, the December 2006 VA examiner 
reported that she reviewed the file and that it is less 
likely than not that the Veteran's alcohol abuse which he 
claims is not problematic is caused by or the result of the 
Veteran's mild PTSD symptomatology.  She indicated that there 
is no evidence, including the Veteran's self report, that his 
alcohol usage is related to PTSD.  She also stated that it is 
less likely than not that the Veteran's diagnosed psychotic 
disorder is secondary, caused by or a result of, his 
diagnosed mild PTSD symptomatology.  

The Veteran underwent a VA psychiatry consult on December 4, 
2008.  He reported being depressed with sleep problems.  He 
reported that he lived in his sister's home but that they did 
not interact a lot.  He stated that he did not associate with 
most of his family.  He reported that he had no contact with 
his children.  He denied suicidal or homicidal ideation.  He 
reported having intrusive thoughts daily, nightmares four to 
five times a week, anxiety, avoidance of people, irritability 
and anger.  He presented with beliefs that the examiner noted 
were likely delusional.  On examination it was noted that he 
was neat and clean and appropriate for the occasion.  He was 
alert, oriented, and coherent and concentration seemed 
intact.  His mood seemed euthymic and his affect was 
appropriate to the context of the conversation and congruent 
to mood.  Speech was normal, and thought organization was 
logical and goal-directed.  He denied suicidal/homicidal 
ideation and hallucinations did not appear to be present.  
The examiner reported that there are likely delusional 
thoughts present.  He seemed to have adequate capacity for 
insight.  The diagnoses were: PTSD, major depressive 
disorder, recurrent delusional disorder.  The GAF was 51.  

The Veteran was examined by VA in May 2009 by two 
psychiatrists.  The claims file was reviewed.  It was noted 
that the Veteran was unemployed since 1999.  It was noted 
that his current treatment included PTSD and depression.  It 
was indicated that the Veteran is divorced and has five 
children with whom he did not have much contact.  He reported 
having three sisters and gets along with one of them.  The 
Veteran noted that he used to live with his sister but has 
been living with a girlfriend for the past three weeks.  He 
stated that he and his girlfriend are bickering every day.  
He said that he has not keep up with any friends.  The 
Veteran said that he had suicidal thoughts 5 to 6 times a 
month and that about a year and one half ago he had to run 
down a man with his car because the man stole his VCR.  The 
examiner indicated that the Veteran had no friends and no 
leisure or recreational activities except watching TV and 
playing chess on the computer.  It was stated that he is 
irritable, angry and can not get along with people.  The 
examiner reported that the current alcohol use seems to be of 
no problematic effect even though in the past he has had 
blackouts during the job and that substance abuse seems to be 
of no problematic effect.  The Veteran complained of sleep 
disturbance, being irritable and angry all of the time, and 
being scared that he may hurt somebody.  He reported having 
thoughts of hurting anybody who would cross him as he did 
when he tried to run over a man who was stealing his VCR.  He 
reported having intrusive thoughts happening once or twice a 
week.  He stated that he had difficulty concentrating, 
hypervigilance and an exaggerated startle response.  

On examination, he was appropriately dressed.  He showed hand 
wringing, restlessness and tenseness.  Speech was 
unremarkable.  He was generally cooperative but suspicious 
and irritable at times.  His affect was constricted in range 
and blunted.  His mood was depressed and anxious.  There were 
no formal thought disorders, and he had some paranoid 
ideation, but no frank delusions.  Sleep impairment was noted 
to be moderate, but reasonably treated with medication.  
There were no hallucinations and no inappropriate behavior.  
He was able to interpret reasonable proverbs and 
similarities.  There were no obsessive or ritualistic 
behaviors.  The Veteran reported having occasional panic 
attacks and the examiner stated that this was much more of a 
shortness of breath.  It was noted that the Veteran did not 
endorse any homicidal thoughts but was worried that he might 
hurt somebody.  He reported having suicidal thoughts but no 
plans.  There were no episodes of losing impulse or any 
impulse problems.  There were no problems with activities of 
daily living and his memory for immediate, recent and remote 
were reported as being good.  It was indicated that the 
Veteran had significant anxiety and depressive symptoms.  It 
was the examiner's impression that the Veteran has had some 
violent episodes, unhappiness, severe symptoms and social 
interpersonal problems.  It was stated that there was no 
evidence for a separate diagnosis of psychotic disorder since 
the Veteran did not exhibit any systematized delusions or any 
major thought disorder during the interview.  The examiner 
also stated that his issues with alcohol are minimal compared 
to his PTSD symptoms.  The Axis I diagnoses were PTSD and 
alcohol abuse.  The GAF was 51.  The examiner stated that the 
Veteran has an Axis I diagnosis of PTSD which is moderately 
severe and most of his symptoms result in significant 
functional impairment  and quality of life issues in the 
areas of employment, family role functioning, social 
interpersonal relationships, and pursuing recreational and 
leisure activities.  The alcohol abuse was reported not 
secondary to PTSD and contributes very little to the 
Veteran's current symptomatology.  It was reported that 
splitting the GAF would result in the PTSD being 51 and 
alcohol abuse would be 60.  



Prior to December 4, 2008

The Veteran's PTSD is evaluated under the criteria of DC 
9411.  See 38 C.F.R. § 4.132.  The Veteran's currently 
assigned 10 percent rating contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, DC 
9411.  

After reviewing the evidence of record, including private 
mental health treatment records, lay statements, and 
examination records, the Board concludes that the Veteran's 
PTSD disorder was productive of decreases in  work efficiency 
and intermittent periods of inability to  perform 
occupational tasks, such that an increased rating of  30 
percent, but no higher, is warranted.  

During this time frame, the Veteran has indicated that he had 
paranoid thoughts, nightmares, irritability, and limited 
social interaction with others. With regard to his social 
activity, the Veteran stated that he did not have any 
friends, and that he largely avoided interacting with other 
people.  However, the record shows that he was alert to 
person, place, date, and situation, he was dressed 
appropriately, his hygiene was maintained, and his affect was 
not described as abnormal.  The Veteran's thought process and 
content appeared to be logical and goal directed with 
unremarkable thought content.  And the Veteran's memory and 
recall had no significant impairment.

With regard to his social activities, the Veteran stated that 
he had few friends; however he has maintained closeness with 
at least some of his children and a sister.  
With regard to his occupational history, the record shows 
that the Veteran retired in 1998, and is receiving Social 
Security Disability after having worked in the computer 
field.  

The Board recognizes that the Veteran has been assigned GAF 
scores during this time period of 50 and 65 for his PTSD.  As 
noted above, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a) (2009).  Here, the 
symptoms noted do not comport with the assignment of a GAF 
score of 50 which reflects serious symptoms and the examiners 
did not discuss the basis for such an assignment.  
Additionally the SSA records do not include diagnoses of 
PTSD.  Thus the findings attributed to the Veteran's 
diagnosed disorders other than PTSD are not material in those 
records.  While the December2006 VA examination noted 
increased symptoms, the examiner clearly differentiated the 
disorders evaluated and significantly assigned a GAF of 65 to 
the PTSD.  She referred to his PTSD as being mild in her July 
2007 addendum and noted that the alcoholism and the other 
psychiatric disorders were not related to the PTSD.  This 
reflects than mild symptoms for PTSD.  

In addressing whether the Veteran is entitled to more than a 
30 percent rating, the Board finds that he is not.  There is 
no evidence that describes symptoms which meet the criteria 
for the assignment of a 50 percent rating.  

Symptoms such as flattened affect; circumstantial,  
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly-learned  
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; difficulty in establishing and 
maintaining effective work and social relationships are not 
shown.   

Given these facts, and resolving all reasonable doubt in 
favor of the Veteran, as is required by law, the Board finds 
that the service-connected PTSD warrants the assignment of a 
30 percent rating, but not higher, for the period of the 
appeal prior to December 4, 2008.  



From December 4, 2008 

During this period, the Board finds that the evidence 
supports the assignment of a rating higher than the currently 
assigned 30 percent to a 70 percent evaluation from May 2009.  

From December 2008 to prior to May 2009, the Veteran is noted 
to have sleep problems and depression.  He denied suicidal 
and homicidal ideation.  On examination it was noted that he 
was neat and clean and appropriate for the occasion.  He was 
alert, oriented, and coherent and concentration seemed 
intact.  His mood seemed euthymic and his affect was 
appropriate to the context of the conversation and congruent 
to mood.  Speech was normal, and thought organization was 
logical and goal-directed.  He denied suicidal/homicidal 
ideation and hallucinations did not appear to be present.  He 
seemed to have adequate capacity for insight.  This evidence 
does not support a finding that a rating higher than 30 
percent is warranted based on the rating criteria.  

However, the Board finds the evidence beginning in May 2009 
shows the Veteran to be depressed; with sleep problems.  He 
reports having suicidal thoughts 5 to 6 times a month and 
that he had one violent episode when he tried to run down a 
man.  He was noted to have difficulty concentrating, 
hypervigilance and exaggerated startle response.  He was 
noted to be suspicious, panic attacks. He indicates that he 
does not associate with any family including his children.  
He has nightmares, intrusive thoughts, delusions, and 
significant anxiety and depression.  His symptoms were noted 
to be moderately severe.  

These symptoms and findings fit within the criteria for a 70 
percent evaluation.  The evidence shows symptoms including 
difficulty sleeping, nightmares, avoidance tendencies, and 
social isolation.  As such, the evidence as a whole shows 
that the Veteran has impairment that more nearly approximates 
the criteria for a 70 percent disability rating from May 
1999.  

However, a total rating is not warranted as the evidence does 
not show total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or  
communication; persistent delusions or hallucinations,  
grossly inappropriate behavior, persistent danger of hurting  
self or others, intermittent inability to perform activities  
of daily living (including maintenance of minimal personal  
hygiene); disorientation to time or place; and memory loss  
for names of close relatives, own occupation, or own name.  
While depressed mood, exaggerated startle response, and 
anxiety are present, the serious nature of those symptoms  
were considered in assigning the 70 percent evaluation, and 
there is no evidence that he is a persistent danger to  
himself or others.  

The Veteran reported on one occasion that he tried to run 
over a person who had stolen from him' there were no other 
findings of episodes of violence/assaultiveness.  The medical 
evidence predominantly reports that the Veteran does not have 
homicidal thoughts and not suicidal plans.  Accordingly, the 
isolated incident of violence does not show that he is a 
persistent danger to himself or others.  

The evidence also does not show gross impairment in thought 
processes or communication.  The Veteran's speech has been 
assessed as normal; there were no formal thought disorders, 
no hallucinations, and no inappropriate behavior.  The 
evidence as a whole predominantly reflects that he does not 
have gross impairment in thought processes or communication.  
The evidence also does not show that he is unable to perform 
activities of daily living including maintenance of minimal 
personal hygiene.  On one examination, it was noted the 
Veteran was appropriately dressed.  There was never any 
indication that he was intermittently unable to perform 
activities of daily living or to maintain minimal personal 
hygiene.  Also upon clinical evaluation, the Veteran was 
consistently described as oriented.  As for his memory, it 
was consistently assessed as normal.    

In sum, the evidence as a whole does not show that the 
Veteran has impairment that more nearly approximates the 
criteria for a 100 percent rating.  The evidence does not 
show that there is total impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); or 
memory loss for names of close relatives, own occupation, or 
own name.  Moreover, none of the medical evidence of record 
describes him as being totally disabled or having total 
social and occupational impairment as a result of his 
disability.  Accordingly, the criteria for a 100 percent 
rating are not met.

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted in Thun v.  
Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

An exceptional disability picture is not shown in this case.   
The Veteran's signs and symptoms fit within the rating 
criteria as was discussed above.  Nor is there a showing that 
the rating criteria are inadequate.  While the Veteran's 
service-connected disability does cause industrial 
impairment, the assignment of a 70 percent evaluation takes 
into account the significant industrial impairment that is 
due to the service-connected disability.  Such impairment has 
not been shown to result in marked interference with his 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation.  The Board notes 
that there is also no indication that the condition has 
necessitated frequent periods of hospitalization or has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board concludes that the criteria for submission 
for assignment of extraschedular ratings pursuant to 38 
C.F.R. § 3.321(b) (1) have not been met.  See Bagwell v.  
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet.  
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An increased rating to 30 percent for PTSD is granted prior 
to December 4, 2008.

An increased rating beyond 30 percent prior to May 13, 2009 
is denied. 

An increased rating to 70 percent is granted from May 13, 
2009.  


REMAND

Based on a review of the Veteran's claims file, the Board 
finds that the Veteran's claim of entitlement to individual 
unemployability must be remanded for additional development.  

Where the schedular rating is less than total, a total 
disability rating for compensation  purposes may be assigned 
when the disabled person is unable  to secure or follow a 
substantially gainful occupation as a  result of service-
connected disabilities, provided that, if  there is only one 
such disability, this disability shall be  ratable at 60 
percent or more, or if there are two or more  disabilities, 
there shall be at least one ratable at 40  percent or more, 
and sufficient additional disability to  bring the combined 
rating to 70 percent or more.  38 C.F.R.  §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, when the RO initially denied entitlement to 
individual unemployability, the Veteran did not meet the 
schedular threshold set forth above.  Now, the evaluation of 
the Veteran's service-connected PTSD has been increased to 70 
percent disabling.  The record also shows that that the 
Veteran's psychiatric disability has interfered with his 
ability to work. 

The Board also notes in this case that the Veteran was last 
evaluated for his service-connected disorders other than PTSD 
in 2002 and that the record does not  contain a medical 
opinion as to whether the Veteran is unable  to secure and 
maintain gainful employment (physical or  sedentary) due to 
his service-connected disabilities.  As stated by the Court 
in Friscia v. Brown, 7 Vet. App. 294, 297  (1994), the Board 
may not reject a claim for a TDIU without  producing 
evidence, as distinguished from mere conjecture,  that the 
Veteran can perform work that would produce  sufficient 
income to be other than marginal.  Thus, a VA examination is 
warranted to address this issue.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an  appropriate VA 
examination(s) for the  purpose of 
addressing whether the Veterans service-
connected disabilities, PTSD; residual of 
a SFW of the left foot; and a laceration 
of the right foot, either alone or in the 
aggregate, preclude him securing and 
following a substantially gainful 
occupation consistent with his work and 
educational  background.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner must then opine as to whether, 
without regard to the Veteran's age or 
the impact of any non-service-connected 
disabilities, it is at least as likely as 
not that the Veteran's service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.   

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Following completion of the above, 
the claim for TDIU should be 
readjudicated.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


